Citation Nr: 1618448	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  12-21 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1963 to July 1985.

This case comes before the Board of Veterans Appeals' (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2016, the Veteran testified before the undersigned Veterans Law Judge at the RO (Travel Board hearing); a transcript of that hearing is of record.  


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

The criteria are met for service connection for tinnitus. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  Because the Board is granting the claim for service connection for tinnitus, any procedural deficiency is not prejudicial to the Veteran.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  Establishing service connection generally requires competent medical or lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), if the chronic disease manifested in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ('intercurrent causes').  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in § 3.309(a)).  If the evidence is not sufficient to establish chronicity of the disease at the time of service, then a continuity of symptoms after service must be shown to grant service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service itself 'establishes the link, or nexus' to service and also 'confirm[s] the existence of the chronic disease while in service or [during a] presumptive period').

The Veteran maintains that he suffers from tinnitus, which is the direct result of noise exposure during active service.  The Veteran specifically asserts that he developed tinnitus during his active service following repeated exposure to traumatic jet engine noise during his active service working as a meteorologist on the flight line while stationed aboard aircraft carriers.  See, e.g., March 2010 Statement in Support of Claim (VA Form 21-4138); January 2011 Notice of Disagreement; August 2012 Substantive Appeal (VA Form 9); February 2016 Board Hearing Testimony.

The Veteran's DD Form 214 confirms that his Military Occupational Specialty (MOS) was as an aereographers mate.  Additionally, his service treatment records reflect service aboard a number of naval vessels.  Consequently, in the June 2012 statement of the case (SOC), the RO conceded in-service exposure to traumatic noise.  Also, the Veteran is competent under the law to describe what he experienced while in military service, including specifically exposure to traumatic noise due to aircraft noise and the onset of an auditory pathology manifested by tinnitus.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, the Board finds the Veteran's account of experiencing in-service acoustic trauma and auditory symptomatology to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A January 2010 letter from the Veteran's private treating otolaryngologist reflects a diagnosis of tinnitus, based on the Veteran's subjective report that he first experienced tinnitus during his active service following exposure to jet engine noise.  See January 2010 Letter from V.R.N., M.D., F.A.C.S.; see also January 2010 Summary of Audiological Assessment from V.R.N., M.D., F.A.C.S. (diagnosing bilateral tinnitus).

In a subsequent April 2010 VA examination, the VA audiologist opined that the Veteran's tinnitus was less likely than not related to noise exposure during active service.  Although the examiner acknowledged the January 2010 private audiological assessment, the examiner failed to account in any meaningful way for the Veteran's lay assertions of onset and continuity of symptomatology, which were clearly articulated by his treating audiologist and which the Board has found to be credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board thus declines to accept this medical opinion, as it lacks probative value.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.); Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Rather, as noted, the Veteran credibly reported that he first experienced an auditory pathology manifested by tinnitus while in active service.  And he asserts and that he has continued to experience tinnitus since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002) (noting that, because tinnitus is "subjective," its existence is generally determined by whether the Veteran claims to experience it); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Because tinnitus is an organic disease of the nervous system under 38 C.F.R. § 3.309(a), it is a chronic disease and falls within the parameters of 38 C.F.R. § 3.303(b).  See Walker, 708 F.3d at 1338 (Fed. Cir. 2012).  Resolving doubt in the Veteran's favor, the Board finds his statements concerning the continuity of tinnitus symptomatology since that time to be credible.  See Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001).  

Accordingly, given the Veteran's credible statements concerning the onset and continuity of his auditory pathology, and in the absence of any probative evidence to the contrary, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


